Appeal from a decision and award made by the Workmen’s Compensation Board, dated February 3, 1947. The sole reason advanced by the carrier for reversal of this award is its contention that the claimant at some earlier date had settled his claim with the third party involved, without the consent of the carrier. Tangible evidence of this settlement was not presented and the board denied the application for review. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Hill, P. J., Heffernan, Brewster, Foster and Deyo, JJ.